        Case 1:20-cv-04507-AT-GWG Document 8 Filed 08/13/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                               8/13/2020

 MAHFOOZ AHMAD,

                                  Plaintiff,
                                                                     20-CV-4507 (AT)
                      -against-
                                                                 ORDER OF SERVICE
 COLIN DAY; COURTNEY DUTTER; iCIMS
 INC.,

                                  Defendants.

ANALISA TORRES, United States District Judge:

       Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. §§ 2000e to 2000e-17; 42 U.S.C. § 1981; and the New York City and State

Human Rights Laws, alleging that his employer discriminated against him based on his race,

color, religion, and national origin. By order dated July 1, 2020, the Court granted Plaintiff’s

request to proceed in forma pauperis (“IFP”).

                                           DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summonses and complaint be served within 90 days

of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summonses and complaint until the Court reviewed the complaint and ordered that summonses

be issued. The Court therefore extends the time to serve until 90 days after the date the

summonses are issued. If the complaint is not served within that time, Plaintiff should request an
        Case 1:20-cv-04507-AT-GWG Document 8 Filed 08/13/20 Page 2 of 4




extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Colin Day, Courtney Dutter, and

iCIMS, Inc., through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.

Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

defendants. The Clerk of Court is further instructed to issue summonses and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        Plaintiff has consented to receive electronic service of Court documents. (ECF No. 3.)

        The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Colin Day, Courtney Dutter, and iCIMS, Inc., and deliver to the U.S. Marshals

Service all documents necessary to effect service on these defendants.

        In light of the current global health crisis, parties proceeding pro se are encouraged to

submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties who

are unable to use email may submit documents by regular mail or in person at the drop box

located at the U.S. Courthouses in Manhattan (500 Pearl Street) and White Plains (300



                                                   2
          Case 1:20-cv-04507-AT-GWG Document 8 Filed 08/13/20 Page 3 of 4




Quarropas Street). For more information, including instructions on this new email service for pro

se parties, please visit the Court’s website at nysd.uscourts.gov.

SO ORDERED.

 Dated:     August 13, 2020
            New York, New York

                                                              ANALISA TORRES
                                                           United States District Judge




                                                  3
Case 1:20-cv-04507-AT-GWG Document 8 Filed 08/13/20 Page 4 of 4




             DEFENDANTS AND SERVICE ADDRESSES

     Colin Day
     101 Crawfords Corner Rd. #3-100
     Holmdel, NJ 07733

     Courtney Dutter
     101 Crawfords Corner Rd. #3-100
     Holmdel, NJ 07733

     iCIMS, Inc.
     101 Crawfords Corner Rd. #3-100
     Holmdel, NJ 07733
